Citation Nr: 0426473	
Decision Date: 09/23/04    Archive Date: 09/29/04

DOCKET NO.  99-23 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
benefits, to include whether the appellant's marriage to the 
veteran satisfies the one-year marriage eligibility 
requirement.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from October 1948 to 
September 1954 and from December 1957 to November 1968.  The 
appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.  

A hearing was held before the undersigned Veterans Law Judge 
sitting in Indianapolis, Indiana, in August 2001.  A 
transcript of the hearing testimony has been associated with 
the claims file.

In a January 2002 decision, the Board denied the appellant's 
claim.  She appealed this decision to the United States Court 
of Appeals for Veterans Claims (Veterans Claims Court).  In 
March 2004, the Veterans Claims Court vacated the Board's 
decision and remanded the case for further consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was enacted.  On remand from the Veterans Claims 
Court, it was found that VA had not sufficiently informed the 
appellant of the information and evidence necessary to 
substantiate her claim and indicate which portion of such 
information or evidence was to be provided by the appellant 
and which portion must be provided by VA.

The United States Court of Appeals for the Federal Circuit 
invalidated the provisions of 38 C.F.R. § 19.9 which allowed 
the Board to take action to correct a defective VCAA duty to 
notify letter as required by 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b).  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 234 F.3d 682 (Fed. Cir. 2003).  
Since the Board no longer has authority to correct a 
defective VCAA duty to notify letter, further appellate 
consideration will be deferred and this case is REMANDED for 
the following actions:

1.  The RO must ensure that the 
notification requirements set forth at 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) are fully complied with and 
satisfied.  This includes notifying the 
appellant (1) of the information and 
evidence not of record that is necessary 
to substantiate the claim, (2) of the 
information and evidence that VA will 
seek to provide, and (3) of the 
information and evidence that the 
appellant is expected to provide.  The 
appellant should also be requested to 
provide any evidence in her possession 
that pertains to the claim.

2.  Thereafter, the RO should re-
adjudicate the issue on appeal.  If the 
benefit sought remains denied, the 
appellant and her representative should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC should 
respond to the arguments presented by an 
attorney in briefs and other materials 
filed with the Veterans Claims Court.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant is also advised that while the case is on 
remand status, she is free to submit additional evidence and 
argument.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
If there is additional evidence that has not been submitted, 
she is free to submit it or request the RO's assistance in 
obtaining the records.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



                 
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

